The time to perfect both appeals is extended to the February Term, beginning January 29, 1962; appeals ordered on the calendar for said term. The appellant husband is directed to file one copy of the typewritten record and 19 copies of his printed brief, and to serve one copy of such record and three copies of such brief on the wife; such record and brief to be filed and served on or before January 5, 1962. Cross motion by the appellant wife to vacate the stay contained in an order of this court, entered October 9, 1961, denied. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.